Citation Nr: 0720951	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-39 761	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a left wrist fracture.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to October 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claims for compensable evaluations for his 
service-connected residuals of a left wrist fracture and 
bilateral hearing loss.


FINDINGS OF FACT

In July 2007, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In signed 
correspondence dated in July 2007, the appellant has 
expressly withdrawn his appeal of a January 2003 rating 
decision that denied his claims for compensable evaluations 
for residuals of a left wrist fracture and bilateral hearing 
loss.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal of the January 2003 rating decision with respect 
to the issues of entitlement to compensable evaluations for 
residuals of a left wrist fracture and bilateral hearing loss 
is dismissed.



		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


